Order entered October 28, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-01116-CV

                 IN RE LAVACE DURELL MORGAN, Relator

               Original Proceeding from the 354th District Court
                             Hunt County, Texas
                         Trial Court Cause No. 21838

                                    ORDER
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

      Based on the Court’s opinion of today’s date, we DISMISS relator’s petition

for want of jurisdiction to the extent the petition seeks relief against the Hunt County

District Clerk or Hunt County Chief Deputy. We DENY relator’s petition to the

extent the petition seeks a writ of mandamus against the trial court.



                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE